UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



  PMJ Capital Corp.,

                         Plaintiff,
                                                                   16-cv-6242 (AJN)(SDA)
                 -v-
                                                                         ORDER
  Frank Bauco, et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       Before the Court is Judge Aaron's November 1, 2019 Report & Recommendation

("R & R") recommending that the Court grant the New York Athletic Club of the City of New

York Inc.'s motion for attorneys' fees. See Dkt. No. 208.

       When considering the findings and recommendations of a magistrate judge, the Court

may "accept, reject, or modify [them], in whole or in part." 28 U.S.C. § 636(b)(l)(C). "The

Court must make a de nova determination of any portions of a magistrate's rep01i or find[ing]s to

which a paiiy raises an objection, and reviews only for 'clear enor on the face of the record'

when there are no objections to the R & R." Brennan v. Colvin, No. 13-cv-6338 (AJN)(RLE),

2015 WL 1402204, at* 1 (S.D.N.Y. Mar. 25, 2015) (quoting Gomez v. Brown, 655 F. Supp. 2d

332, 341 (S.D.N.Y. 2009)). Clear error is found only when, upon review of the entire record, the

Court is "left with the definite and firm conviction that a mistake has been committed." Laster v.

Mancini, No. 07-cv-8265 (DAB)(MHD), 2013 WL 5405468, at *2 (S.D.N.Y. Sept. 25, 2013)

(quoting United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006)).

       Objections to Judge Aaron's R & R were due by November 15, 2019. See Dkt. No. 208

at 5-6; see also 28 U.S.C. § 636(b)(l)(C); Fed. R. Civ. P. 72(b)(2). As of the date of this Order,
no objections have been filed. The Comi thus reviews the R & R for clear error and finds none.

The Court therefore adopts the R & R in its entirety and GRANTS New York Athletic Club's

motion for attorneys' fees in the amount of $33,509.16.

        This order resolves Dkt. No. 186.

        SO ORDERED.



 Dated: January---""......___' 2020
        New York, New York

                                                                        .NATHAN
                                                          United States District Judge




                                               2
